Exhibit 10.2

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), dated as of December 14, 2017, is entered into by and between
LiveXLive Media, Inc., a Delaware corporation (the “Company”), and Jerome N.
Gold (the “Executive”). The Company and the Executive shall collectively be
referred to herein as the “Parties”. Capitalized terms used in this Amendment
but not defined herein have the meanings ascribed to them in the Employment
Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Amended and
Restated Employment Agreement, dated as of September 1, 2017 (the “Employment
Agreement”);

 

WHEREAS, the Parties now desire to amend the Employment Agreement as set forth
herein; and

 

WHEREAS, pursuant to Section 9.1 of the Employment Agreement, the Employment
Agreement may be amended by the Parties pursuant to a written instrument duly
executed by each of the Parties.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants,
agreements and conditions contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 

Section 1. Amendments to the Employment Agreement.

 

(a) Section 5.1(a) of the Employment Agreement is hereby amended by inserting
the bold, underlined text and deleting the stricken through, italicized text in
as follows:

 

“During the Employment Period, the Company shall pay to Executive a cash base
salary at the following applicable rates: (i) during the period starting on the
Effective Date and ending on the date immediately prior to the date on which the
First Underwritten Public Offering (as hereinafter defined) is consummated: at
the rate of not less than One Hundred Twenty Thousand Dollars ($120,000) per
annum; and (ii) from and after the date on which the First Underwritten Public
Offering is consummated: at the rate of not less than Three Four Hundred
Thousand Dollars ($3400,000) per annum. During the Employment Period the Board
(or the Compensation Committee) shall review Executive’s annual cash base salary
not less frequently than on an annual basis and may increase (but not decrease,
including as it may be increased from time to time) such base salary.
Executive’s annual cash base salary, as it may be increased from time to time,
is referred to herein as the “Base Salary.” The Company shall pay the Base
Salary to Executive in accordance with the Company’s generally applicable
payroll practices for senior executive officers, but not less frequently than in
equal monthly installments.”

 

(b) Section 5.2 of the Employment Agreement is hereby amended and restated in
its entirety to read as follows:

 

“Public Offering Bonus. In addition to the Base Salary and the Performance Bonus
defined in Section 5.3, the Company shall pay to Executive a cash bonus in an
amount equal to One Hundred Thousand Dollars ($100,000) (the “Public Offering
Bonus”) in a single lump sum payment on March 31, 2019, if the First
Underwritten Public Offering is consummated on or before such date and during
the Employment Period.”

 

(c) Section 5.4 of the Employment Agreement is hereby amended by deleting the
stricken through text as follows:

 



 

 

 

“In addition to any other equity-based compensation or equity awards the Company
or any other member of the Company Group grants to Executive on or after the
Effective Date, the Company shall grant to Executive, as soon as practicable
following the Effective Date, nonqualified options to purchase a total of one
million (1,000,000) shares of the Company’s common stock, par value $0.001
(collectively, the “Shares” and each, individually, a “Share”), at a price of
fifty-five cents ($0.55) per Share which the parties agree reflects the fair
market value of the Shares (the “Option”). Such Option shall vest as follows,
subject to Executive’s continued service to the Company and the other provisions
of this Agreement: (i) the Option shall have a term of ten (10) years from the
date of grant (the “Option Expiration Date”); and (ii) the Option shall vest as
to one-twelfth (1/12) of the Shares three (3) months after the Effective Date,
and as to an additional one-twelfth (1/12) of the Shares on such date every
third month thereafter through the date three (3) years after the Effective
Date. Each tranche of Shares subject to the Service Option shall become
exercisable on the earlier of (i) one (1) year after the date each tranche shall
vest, (ii) the second anniversary of the Effective Date, or (iii) the earliest
date vested equity awards become exercisable or transferable for similarly
situated executives of the Company. Notwithstanding the foregoing, in the event
of a “Change of Control” (as defined in the Company’s 2016 Equity Incentive
Plan) any unvested portion of the Service Option shall vest and become
exercisable effective immediately prior to such event.”

 

(d) Definition of “Other Equity Awards” in Section 8.1 of the Employment
Agreement is hereby amended by deleting the stricken through text as follows:

 

““Other Equity Awards” means all equity compensation or other equity awards
granted by any member of the Company Group to Executive on or after the
Effective Date (including restricted stock, restricted stock units, stock
appreciation rights, and stock options), excluding the Service Option.”

 

(e) In addition to any other equity-based compensation or equity awards that the
Company has granted to the Executive prior to the date hereof, the Company shall
grant to the Executive, as soon as practicable following the date hereof (such
actual grant date shall be referred to herein as the “Grant Date”), nonqualified
options to purchase a total of three hundred thirty three thousand three hundred
thirty three (333,333) shares of the Company’s common stock, par value $0.001
(collectively, the “Shares” and each, individually, a “Share”), at a price of
four dollars ($4.00) per Share which the parties agree reflects the fair market
value of the Shares (the “Additional Option”). Such Additional Option shall vest
as follows, subject to Executive’s continued service to the Company and the
other provisions of this Agreement and the Employment Agreement: (i) the
Additional Option shall have a term of ten (10) years from the Grant Date; and
(ii) the Additional Option shall vest as to one-twelfth (1/12) of the Shares
three (3) months after the Grant Date, and as to an additional one-twelfth
(1/12) of the Shares on such date every third month thereafter through the date
three (3) years after the Grant Date. Each tranche of Shares subject to the
Additional Option shall become exercisable on the earlier of (i) one (1) year
after the date each tranche shall vest, (ii) the second anniversary of the Grant
Date, or (iii) the earliest date vested equity awards become exercisable or
transferable for similarly situated executives of the Company. Notwithstanding
the foregoing, in the event of a “Change of Control” (as defined in the
Company’s 2016 Equity Incentive Plan) any unvested portion of the Additional
Option shall vest and become exercisable effective immediately prior to such
event.

 

(f) Except for the amendments expressly set forth in this Section 1, the text of
the Employment Agreement shall remain unchanged and in full force and effect.

 

Section 2. Miscellaneous. The provisions of Sections 8.8 and 9 of the Employment
Agreement are incorporated herein by reference.

 

[Signature page follows]

 

 2 

 

 

IN WITNESS WHEREOF, the Parties have entered into and signed this Amendment as
of the date and year first above written.

 

  COMPANY:       LIVEXLIVE MEDIA, INC.         By: /s/ Robert S. Ellin   Name:
Robert S. Ellin   Title: CEO and Chairman         EXECUTIVE:       jerome n.
gold       /s/ Jerome N. Gold   (signature)

 

 

3



 

 

